Citation Nr: 0425949	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  94-47 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the right hand, secondary to service-connected 
hepatitis C.

2.  Entitlement to service connection for Dupuytren's 
contracture of the left hand, secondary to service-connected 
hepatitis C.

3.  Entitlement to an initial compensable disability rating 
for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	William M. White, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and S. H.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1994 and February 2002 rating actions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In August 1994, the RO denied service 
connection for Dupuytren's contractures of the right and left 
hands and residuals of hepatitis.  

In September 1996, the Board remanded these matters to the RO 
for further development.  In February 1998, the Board issued 
a decision denying the veteran's claims for service 
connection for Dupuytren's contractures of the right and left 
hands and residuals of hepatitis.

The veteran appealed the Board's February 1998 decision to 
the United States Court of Appeals for Veterans Claims (known 
prior to March 1, 1999, as United States Court of Veterans 
Appeals) (Court).  In a March 1999 Order, the Court granted a 
Joint Motion for Remand filed by the parties, vacating the 
Board's February 1998 decision, and remanding the claims on 
appeal to the Board for compliance with the terms of said 
motion.  In December 1999, the Board, in turn, remanded the 
claims to the RO for further evidentiary development.

In a February 2002 rating decision, the RO granted 
entitlement to service connection for hepatitis C and 
assigned a noncompensable disability rating.  

This matter was returned to the Board in March 2003, but was 
remanded so that a personal hearing could be scheduled before 
a Veterans Law Judge traveling to the RO.  In May 2004, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO, a transcript of 
which has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to notify the veteran in the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  A VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Review of 
the record reveals that VA has not adequately satisfied its 
duty to notify the veteran with respect to the claims 
captioned above.  This should be accomplished on remand.

During his personal hearing in May 2004, the veteran 
indicated that he had been treated for within the preceding 
four years for symptoms associated with his service-connected 
hepatitis C at the VA Medical Centers in Saginaw and Detroit, 
Michigan.  This treatment was said to have been accompanied 
by diagnostic testing, to include a liver function test.  
These records should be obtained on remand.

Additionally, VA's duty to assist the veteran includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Effective July 2, 2001, the schedular criteria for evaluating 
disabilities of the liver  were amended.  See 66 Fed. Reg. 
29,486 (2001).  The most recent VA examination conducted in 
October 2000 was inadequate in that it did not provide the 
necessary information for proper adjudication of the 
veteran's claim under either the prior or the amended 
regulations.  Additionally, during his May 2004 hearing, the 
veteran indicated that the symptoms associated with his 
hepatitis C were more extensive than reported in the most 
recent VA examination.  In view of the foregoing, a new 
examination is required in this case.

Accordingly, this claim is REMANDED for the following action:

1.  Review the record and take any 
necessary action to ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA.  The notice must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the veteran is expected to 
provide and (4) request that he provide 
any evidence in his possession that 
pertains to the claims.  A record of his 
notification must be incorporated into the 
claims file.

2.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
recently treated him for his hepatitis C and 
bilateral Dupuytren's contracture of the 
hands, and make arrangements to obtain any 
records of treatment that are not already 
associated with the claims folder, to 
include the identified treatment records 
from the VA medical facilities in Saginaw 
and Detroit, Michigan, as discussed at the 
hearing in May 2004.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination for the 
purpose of ascertaining the nature and 
severity of all manifestations of his 
service-connected hepatitis C.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination and that 
the examiner acknowledge in the report 
that such review was conducted.

The examiner should state whether or not 
the veteran has demonstrable liver damage 
with mild gastrointestinal disturbance; 
minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal 
disturbance necessitating dietary 
restriction or other therapeutic measures; 
moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental 
depression; or marked liver damage 
manifest by liver function test and marked 
gastrointestinal symptoms, or with 
episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy.

The examiner should also state whether or 
not the veteran has daily or intermittent 
fatigue, malaise, anorexia, weight loss, 
malnutrition, hepatomegaly, and the 
requirement of dietary restriction or 
constant medication; or incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain).  If the veteran does have 
incapacitating episodes, the examiner 
should describe the duration and frequency 
of the episodes.  An incapacitating 
episode means a period of acute signs and 
symptoms severe enough to require bed rest 
and treatment by a physician.  The 
examiner should also indicate whether the 
veteran has near constant debilitating 
symptoms.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
Specific attention is directed to the 
examination report.  Ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  In adjudicating the claim for an 
initial compensable rating for service-
connected hepatitis C, consideration must 
be given to the prior and amended 
schedular criteria for evaluating 
disabilities of the liver.  See 66 Fed. 
Reg. 29,486 (2001).  If the decision with 
respect to the claims on appeal remains 
adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claims are to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




